Citation Nr: 0920154	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition, to 
include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The Veteran was scheduled to appear and testify at a Board 
hearing on September 12, 2006 and again on April 23, 2009. 
The Veteran did not appear for either hearing. Consequently, 
the hearing request is deemed withdrawn. See 38 C.F.R. 
§ 20.702(d) (2008).

In December 2006, this matter was remanded by the Board for 
further evidentiary and procedural development.


FINDING OF FACT

The Veteran does not have a dental condition or disability, 
to include periodontal disease or extracted teeth, as a 
result of combat wounds or other trauma during his active 
military service, to include as secondary to his service-
connected allergic rhinitis, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.


CONCLUSION OF LAW

The criteria to establish service connection for a dental 
condition, to include as secondary to a service-connected 
disability, are not met. 38 U.S.C.A. §§ 1131,  5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.310(a), 3.381, 4.150, 17.161 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in June 2002 and 
February 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Additionally, a January 2007 letter 
informed the Veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, and lay statements are 
associated with the claims file. The Veteran was afforded a 
VA examination. See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

Background

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of a dental condition. 
Service treatment records noted the Veteran was missing tooth 
3, tooth 16, tooth 19, and tooth 30.  On his November 1974 
separation examination, the Veteran reported he was in good 
health and the examiner diagnosed the Veteran with no 
physical defects.

VA medical records dated December 1992 to October 2002 
indicated the Veteran was noted to have toothaches, dental 
pain, caries, abscess, and numerous extractions. 

In September 2002, the Veteran underwent a VA dental 
examination in which he reported dental pain. The examiner 
found no functional impairment due to loss of motion and 
masticatory function loss. There was no bone loss of the 
mandible, maxilla, or hard palate. There was no loss of teeth 
due to loss of substance of the body of the maxilla or 
mandible. The Veteran was diagnosed with dental caries. The 
examiner stated that the Veteran's dental condition was not 
the result of military service.

In a July 2004 VA emergency department note, the Veteran 
reported that he had been assaulted by being struck in the 
head with a bucket. The Veteran was diagnosed with a right 
maxillary sinus fracture.

In an October 2004 VA outpatient care record, the Veteran 
complained of pain in the right cheek and a loose tooth after 
an assault. The examiner noted a broken right second molar 
with a probable infection. The Veteran was diagnosed with a 
right tripod fracture, with fractures noted in the lateral 
and anterior maxillary sinus wall, and likely involving the 
floor of the right orbit. 

In a February 2006 VA urgent care department note, the 
Veteran reported gum pain, and he was subsequently referred 
to the primary care clinic.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service. See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a). Under 38 U.S.C.A. § 
1712, outpatient dental services and treatment, and related 
dental supplies, may be furnished for a dental condition or 
disability when certain enumerated conditions are met. 

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 
(1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161. See 38 C.F.R. §§ 3.381, 
17.161. 

Under 38 C.F.R. § 17.161(b)(2), those Veterans having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge from active service, which took place before 
October 1, 1981, may be authorized any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition, but only if: (1) 
they were discharged under conditions other than dishonorable 
from a period of active military service of not less than 180 
days; (2) application for treatment was made within one year 
after such discharge; and (3) a VA dental examination is 
completed within 14 months after discharge, unless delayed 
through no fault of the Veteran. 

Dental disabilities which may be awarded compensable 
disability ratings are now set forth under 38 C.F.R. 4.150. 
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease. 38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916. The record does not demonstrate that the Veteran 
has any of these dental disabilities.

The Veteran's records and DD Form 214 shows that he served 
for more than 180 days, from December 1972 to December 1974, 
and that he was given an honorable discharge. 

There is no indication in the claims file that the Veteran 
experienced dental trauma while on active duty nor is there 
evidence that he was a prisoner of war (POW). The Veteran 
does not have service-connected disabilities rated as 100 
percent disabling nor is he in receipt of a total rating 
based on individual unemployability.

The Veteran submitted his current claim in May 2002.

The Board finds that service connection is not warranted for 
purposes of payment of disability compensation and for 
purposes of entitlement to VA outpatient dental treatment.  
There is no objective, competent evidence of record that the 
Veteran had any loss of teeth caused by loss of substance of 
the body of the maxilla or mandible. The Veteran had not 
contended and the evidence does not demonstrate that he 
sustained any injury to the teeth or that he suffered from 
any disease of the jaw in service. Nor is there any 
suggestion that he had any other condition listed as 
compensable dental and oral condition under the rating 
schedule. 38 C.F.R. § 4.150. As a consequence, he is not 
eligible for compensation or Class I treatment for any dental 
disorder.

It is neither claimed nor shown that the extractions were due 
to a combat wound or other service trauma, as required for 
Class II(a) treatment. The Veteran does not claim nor does 
the evidence show that he has a dental condition, which is 
professionally determined to be associated with and 
aggravating an established service-connected disability. 
Therefore, eligibility under the criteria for Class III 
dental treatment is not shown. Furthermore, it is neither 
claimed nor shown that the Veteran meets any of the other 
dental treatment eligibility categories set forth in 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161, such as disabilities 
rated as 100 percent disabling by schedular evaluation or due 
to individual unemployability, or that he is a Chapter 31 
vocational rehabilitation trainee.  Nor is the Veteran 
receiving or due to receive VA care and treatment under 
Chapter 17. See 38 C.F.R. § 17.161(j). The Board is bound by 
the regulations of the Department. 38 U.S.C.A. § 7104(c). 

The Veteran has received emergency dental care at VA from 
approximately December 1992 to February 2006. The Board notes 
that VA, as a humanitarian service, may provide outpatient 
emergency dental care to individuals who have no established 
eligibility for outpatient dental care. Under the regulation, 
the treatment provided will be restricted to the alleviation 
of pain or extreme discomfort, or the remediation of a dental 
condition, which is determined to be endangering life or 
health. The provision of emergency treatment to persons found 
ineligible for dental care will not entitle the applicant to 
further dental treatment. Individuals provided emergency 
dental care who are found to be ineligible for such care will 
be billed. 38 C.F.R. § 17.165 (2008).

The Board also considered whether service connection was 
warranted on a secondary basis. The law provides that 
secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a service-
connected disease or injury." 38 C.F.R. § 3.310(a) (2003). 
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc). Establishing service connection 
on a secondary basis therefore requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.

Therefore, the question is whether there is a nexus between 
the claimed dental condition and the Veteran's service-
connected allergic rhinitis.   

As noted above, the September 2002 VA examiner concluded 
there is no relationship between the Veteran's dental 
condition and service.  

There is no other medical evidence associated with the file 
that indicates the Veteran's dental condition was aggravated 
or caused by the Veteran's service-connected allergic 
rhinitis.

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a dental disorder and the benefit-of-the-doubt rule is 
not for application. 38 U.S.C.A. § 5107, Gilbert v. 
Derwinksi, 1 Vet.App. 49 (1990).

Accordingly, the Veteran's appeal is denied.


ORDER


Service connection for a dental condition to include as 
secondary to the service-connected allergic rhinitis, is 
denied.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


